DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species 1 and subspecies A in the reply filed on 3/3/2022 is acknowledged.  The applicant indicated that claims 20, 21, 24 were not drawn to the elected species.  However, claims 23 and 25 are also not drawn to the elected species as claim 23 and 25 appear to describe Species 2 and Species 1 does not have these features.  Therefore, claims 20, 21, 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
	In addition, the applicant is reminded that all further claim listings should employ correct status identifiers to avoid a notice of non-compliant amendment.
Specification
The substitute specification filed 10/28/2019 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 
The amendment filed 10/28/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

The addition on pages 4-5 is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a cold head thermally coupled to the dilution refrigerator as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 14-19, 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 14, the recitation, “each of the first and the second temperatures having a value in a range between about 4K and about 77K;” contains new matter since the disclosure never states that both stages have the same temperature range.  Rather the disclosure teaches that each of the stage has a different temperature and a different potential temperature range.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-19, 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In regard to claim 15, the recitation, “the helium circuit comprises a segment of tubing” is ambiguous since claim 14 already recites “a segment of tubing in the helium fluid circuit” and it is unclear if these are referring to the same structures or not.  The claim language should be amended to ensure clarity and remove ambiguity.
In regard to claim 22, the recitation, “a large surface area” is indefinite for being patentably indistinct and relative as there is no way to discern how large an area must be to be considered large.  The specification does not describe the requisite degree required to meet this limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 14-19, 22 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Garside (WO 2013/190263).

a dilution refrigerator (including circuit of 100; page 1, line 30; page 3, line 1-10; page 8, line 25) comprising a helium fluid circuit (circuit of 100); 
a pulse tube cryocooler (PTR, 514, 515, page 3, line 19; page 17, line 15-20) comprising a cold head (514, 515) thermally coupled to the dilution refrigerator (helium circuit), the pulse tube cryocooler (PTR, 514, 515) further comprising a first (514) and a second temperature stage (515), the first temperature stage (514) operable to provide cooling power at a first temperature (page 17, line 15-20), the second temperature stage (515) operable to provide cooling power at a second temperature (page 17, line 15-20), the second temperature lower than the first temperature (page 17, line 15-20), each of the first and the second temperatures having a value in a range between about 4K and about 77K (page 12, line 30; page 13, line 14-19); and 
a cryocondensation trap (5, 7) coupled in series with the helium fluid circuit (helium circuit), the cryocondensation trap (5, 7) comprising a cryocondensation trap volume (interior volume of 5, 7 and tubing) formed by a segment of tubing in the helium fluid circuit (helium circuit), and a first (at least part of interior surface in 5) and a second cryocondensation surface (at least part of interior surface in 7) positioned inside the cryocondensation trap volume, wherein the first cryocondensation surface (interior surface of 5) is thermally coupled to the first temperature stage (514) of the pulse tube cryocooler (PTR), and the second cryocondensation surface (interior surface of 7) is 
In regard to claims 15-16, Garside teaches that the helium fluid circuit (helium circuit) comprises a third temperature segment of tubing (around 3) at a third temperature, the third temperature higher than the first and the second temperature (page 12, line 8-10); the third temperature is room temperature (page 12, line 8-10).
In regard to claim 17, Garside teaches an adsorptive trap (3) coupled in series with the cryocondensation trap (5, 7), the adsorptive trap (3) comprising an adsorptive trap volume (inside 3, page 12, line 1), and an adsorptive material (zeolite) inside the adsorptive trap volume (page 12, line 1-5); the adsorptive material comprises zeolite (page 12, line 1). 
In regard to claim 19, Garside teaches that the adsorptive trap (3) is at room temperature (page 12, line 8-10).
In regard to claim 22, Garside teaches that the cryocondensation trap volume (5, 7) comprises a plurality of cryocondensation surfaces (see that there are plural surfaces making up the total surfaces in 5, 7) to provide a surface area (internal surface area that the fluid is exposed to) in the cryocondensation trap volume (in 5, 7).  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571).  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 21, 2022